Title: To George Washington from Major General John Sullivan, 21 February 1778
From: Sullivan, John
To: Washington, George



Dear General
Camp [Valley Forge] Feby 21st 1778

I have The Honor to Inclose yr Excellencey a pitiful Letter from My Man of The Intelligent Countenance by which appellation he was well

known Last Campaign & gave us the best Intelligence we Ever had. I beg your Excellencey to Let me know what answer I am to give him & whether any Thing is to be Done for him.
I have heard from various Quarters that the Enemy are about Embarking & Say they are bound to England I wish The Truth of This might be ascertained—for if any part of The Troops Embark from Philadelphia I am Convinced it is with an Intention to Relieve Mr Burgoine. Genl How may Spare 5000 men from the City & have Enough to Defend it agt an assault he may Take 3000 from New york &c. & Leave Tolerable Garrisons he may add 2000 from Rhode Island & Leave five hundred with the Ships to Guard the Island and with Ten Thousand men with Such a forced march as they made at Danbury Relieve Genl Burgoyn & his Troops in 24 Hours & by putting Arms in their Hands become So powerful as to Crush (for a Season) all opposition. Exclusive of The Real advantages that must Result to the British Nation from this Maneuvre The Howes must Consider it as the most Splendid action of Their Lives To Relieve Their Boasting and Even Malicious Rival—Sent here with an Intention of Eclipsing them: Lord Howe is now at Newport (no Doubt) making preperations & I fear the Stroke will be Sudden & almost unexpected. I think Some Farmer Should be hired at any Expence to go into Philadelphia to Examine into These Reported preperations & take with him as a pass a Waggon Load of The Country produce—If there be any weight in Those hints your Excys wisdom will Direct what is best to be Done. I have the Honor to be with the Highest Esteem Yr Excellenceys most obedt Servt

Jno. Sullivan

